Citation Nr: 1641613	
Decision Date: 10/26/16    Archive Date: 11/08/16

DOCKET NO.  14-19 160	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, California


THE ISSUE

Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU). 


ATTORNEY FOR THE BOARD

N. T. Werner, Counsel


INTRODUCTION

The Veteran had active service in the United States Navy from January 1968 to March 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Portland, Oregon.  In November 2015, the Board remanded the above issue for additional development.  This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDING OF FACT

At all times from January 6, 2010, the Veteran has been in receipt of a 100 percent schedular rating for his service-connected asbestosis with chronic obstructive pulmonary disease and has claimed that this respiratory disorder is the sole reason for his not being able to work. 


CONCLUSION OF LAW

The criteria for a TDIU rating have not been met at any time during the pendency of the appeal.  38 U.S.C.A. §§  1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.1, 4.16, 4.19 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

At all times during the pendency of the appeal the Veteran has claimed, in substance, that his service-connected asbestosis with chronic obstructive pulmonary disease has prevented him from working.  See Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015) 

Total disability will be considered to exist when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation.  38 C.F.R. § 3.340.  If the total rating is based on a disability or combination of disabilities for which the Schedule for Rating Disabilities provides an evaluation of less than 100 percent, it must be determined that the service-connected disabilities are sufficient to produce unemployability without regard to advancing age.  38 C.F.R. § 3.341. 

If the schedular rating is less than total, a total disability evaluation can be assigned based on individual unemployability if the Veteran is unable to secure or follow a substantially gainful occupation as a result of service-connected disability, provided that the Veteran has one service-connected disability rated at 60 percent or higher; or two or more service-connected disabilities, with one disability rated at 40 percent or higher and the combined rating is 70 percent or higher.  The existence or degree of non-service connected disabilities will be disregarded if the above-stated percentage requirements are met and the evaluator determines that the Veteran's service-connected disabilities render him incapable of substantial gainful employment.  38 C.F.R. § 4.16(a).  All Veterans who are shown to be unable to secure and follow a substantially gainful occupation by reason of service-connected disability shall be rated totally disabled.  38 C.F.R. § 4.16(b).  In cases where the schedular criteria are not met, an extraschedular rating is for consideration.  38 C.F.R. § 3.321.

The central inquiry is, "whether the Veteran's service-connected disabilities alone are of sufficient severity to produce unemployability."  Hatlestad v. Brown, 5 Vet. App. 524, 529 (1993).  Neither nonservice-connected disabilities nor advancing age may be considered in the determination.  38 C.F.R. §§ 3.341, 4.19; Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993).  The sole fact that the Veteran is unemployed or has difficulty obtaining employment is not enough.  The assignment of a rating evaluation is itself recognition of industrial impairment. 

At all times since January 6, 2010, the Veteran has been in receipt of a 100 percent schedular rating for his service-connected asbestosis with chronic obstructive pulmonary disease and therefore he does not meet the criteria set forth in 38 C.F.R. § 4.16(a) because his schedular rating is not less than total.  

Accordingly, the final question for the Board to consider is whether the Veteran meets the schedular or extraschedular criteria for a TDIU as a result of his other service-connected disabilities (i.e., bilateral hearing loss and migraine headaches each rated as non compensable and tinnitus rated as 10 percent disabling) at any time since January 6, 2010.  See 38 C.F.R. § 4.16(a), (b).  

However, at all times since January 6, 2010, the Veteran has claimed that he is unable to obtain and maintain employment because of his service-connected asbestosis with chronic obstructive pulmonary disease; not his other service-connected bilateral hearing loss, migraine headaches, and/or tinnitus.  See, e.g., July 2010 notice of disagreement; May 2014 VA Form 9, Appeal to Board of Veterans' Appeals.  Therefore, the Board finds that the Veteran also does not meet the schedular or extraschedular criteria for a TDIU as a result of his other service-connected disabilities.   See 38 C.F.R. § 4.16(a), (b).  


ORDER

A TDIU is denied.



____________________________________________
STEVEN D. REISS
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


